Citation Nr: 1008886	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  08-37 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to accrued benefits based upon a claim for 
special monthly death pension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran had honorable military service in the United 
States Navy from December 1940 to January 1947.  The Veteran 
died on March [redacted], 2002.  The Veteran was married at the time 
of his death and the appellant is the Veteran's and his 
widow's daughter.  The widow passed away on April [redacted], 2008.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2008 letter decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  


FINDINGS OF FACT

1.  In February 2008, the Veteran's widow applied for special 
monthly death pension based on the need for regular aid and 
attendance.

2.  The widow passed away on April [redacted], 2008.

3.  Following her mother's death, the appellant submitted a 
claim for any accrued benefits owed to her mother based upon 
her mother's application for special monthly death pension 
based on the need for regular aid and attendance.  

4.  At the time of her mother's death, the appellant was not 
a dependent child.




CONCLUSION OF LAW

The appellant has no legal entitlement to accrued benefits.  
38 U.S.C.A. §§ 101, 5121 (West 2002); 38 C.F.R. §§ 3.57, 
3.1000 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
there are applicable duties to notify and assist a claimant 
for VA benefits with the evidentiary development of his or 
her claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 
(West 2002 & Supp. 2009).  As provided at 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2008) and 38 C.F.R. § 3.159(b) 
(2009), there is a duty to notify the claimant of the 
information and evidence necessary to substantiate the claim, 
and of the joint obligation between the claimant and VA to 
obtain that information and evidence.  (A regulatory 
amendment effective for claims pending as of or filed after 
May 30, 2008 removed the requirement that VA specifically 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim.  73 Fed. Reg. 23,353-
56 (Apr. 30, 2008).

In the present case the outcome is determinative according to 
the laws and regulations involving who may received accrued 
benefits, and there is no contention or reasonable indication 
that further factual development would be of assistance.  In 
these situations, where the law and not the case facts are 
dispositive, the notice and assistance obligations specified 
under the VCAA do not apply.  See Valiao v. Principi, 17 Vet. 
App. 229, 232 (2003) ("Where the facts averred by a claimant 
cannot conceivably result in any disposition of the appeal 
other than affirmance of the Board decision, the case should 
not be remanded for development that could not possibly 
change the outcome of the decision.").  See also, Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); Wensch v. Principi, 15 
Vet. App. 362, 368 (2001).  In any event, the RO has provided 
a November 2008 statement of the case (SOC) and two 
additional supplemental statements of the case issued in June 
2009 to the appellant that included citation to the 
applicable law and regulations as to her claim, as well as 
the basis for the denial of benefits.  Hence, the appellant 
has been given general notice of how to substantiate her 
claim and the opportunity to respond with further evidence 
and argumentation.  This claim therefore may be adjudicated 
on its merits without further development of the record.

The record indicates that in February 2008, the Veteran's 
widow submitted a claim for aid and attendance.  In her 
application, the widow reported that her husband has passed 
away in 2002 and that she was not in receipt of any type of 
VA compensation benefits.  Along with her application for 
benefits, the widow submitted private medical treatment 
records and a private aid and attendance examination report.  
She then proffered a statement concerning her medical 
expenses.  

In May 2008, the VA was informed that the widow had died on 
April [redacted], 2008.  The appellant, the daughter of the widow and 
the veteran, proffered a certificate of death along with a 
listing of various expenses incurred by her mother prior to 
her death.  She asked that any benefits that were owed to her 
mother at the time of her death be paid to her.  Upon 
reviewing the information presented, the RO informed the 
appellant that "we can't approve your claim for accrued 
benefits because VA didn't owe the widow any money at the 
time of death."  

The appellant was notified of that decision and she has 
appealed to the Board for review.  It is noted that after the 
appellant submitted her notice of disagreement, the RO issued 
a statement of the case (SOC) in November 2008.  In the 
"Reasons and Bases" portion of that document, the RO 
reviewed the various expenses that had been reported by the 
widow prior to her death.  The RO specifically noted that the 
expenses that had been reported by the appellant were not of 
evidence at the time of her mother's death and as such could 
not be used in calculating whether any monies were owed to 
her prior to her death.  The RO further concluded that 
available evidence did not show that the mother was due any 
monies and as such, accrued benefits could not be granted.  

The Board would note that in the SOC, the RO specifically 
provided to the appellant a copy of the VA regulation 
governing the payment of accrued benefits.  This regulation 
is 38 C.F.R. § 3.1000.  

Accrued benefits are defined as periodic monetary benefits to 
which an individual was entitled at death under existing 
ratings or decisions, or those based on evidence in the file 
at date of death and due and unpaid for a period not to 
exceed two years. See 38 U.S.C.A. § 5121 (West 2002); 38 
C.F.R. 3.1000 (2009).

In general, accrued benefits are only payable to a 
"surviving spouse" or "child."  38 C.F.R. 3.1000(a) (2009) 
provides, in pertinent part, that periodic monetary benefits 
authorized under laws administered by the VA, to which a 
payee was entitled at his or her death under existing ratings 
or decisions or those based on evidence in the file at date 
of death, and due and unpaid will, upon the death of such 
person, be paid as follows:  

(1)  Upon the death of a veteran to the 
living person first listed as follows: 

(i)  His or her spouse; 

(ii)  His or her children (in equal 
shares); 

(iii)  His or her dependent parents (in 
equal shares) or the surviving parent; 

(2)  Upon the death of a surviving spouse 
or remarried surviving spouse, to the 
veteran's children; 

(3)  Upon the death of a child, to the 
surviving children of the veteran 
entitled to death pension, compensation, 
or dependency and indemnity compensation; 

(4)  Upon the death of a child claiming 
benefits under chapter 18 of this title, 
to the surviving parents; 

(5)  In all other cases, only so much of 
the accrued benefit may be paid as may be 
necessary to reimburse the person who 
bore the expense of last sickness or 
burial. 

38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. § 3.1000(a) 
(2009).

The term "child" is defined, for purposes of Veterans' 
benefits, as an unmarried person who is a legitimate child 
who is under the age of 18 years; or who, before reaching the 
age of 18 years, became permanently incapable of self- 
support; or who, after reaching the age of 18 years and until 
completion of education or training (but not after reaching 
the age of 23 years) is pursuing a course of instruction at 
an approved educational institution.  38 U.S.C.A. § 101(4) 
(A) (West 2002); 38 C.F.R. § 3.57 (2009).

In order to be eligible for accrued benefits, therefore, the 
claimant must qualify as a member of one of the statutorily 
enumerated categories of recipients.  See Burris v. Principi, 
15 Vet. App. 348, 352-53 (2001) (concluding that 70-year-old 
appellant was ineligible for accrued benefits because he did 
not satisfy statutory definition of "child" in 38 U.S.C.A. 
§ 101(4)(A) (West 2002), which excludes anyone over age 23 
unless they were "permanently incapable of self-support" 
before attaining age 18); Marlow v. West, 12 Vet. App. 548, 
551 (1991) (noting that section 5121(a) "limits qualifying 
survivors to the deceased veteran's spouse, child . . . or 
dependent parents").  Subsection (a)(5) provides:  "In all 
other cases, only so much of the accrued benefits may be paid 
as may be necessary to reimburse the person who bore the 
expense of last sickness and burial."  38 U.S.C.A. § 
5121(a)(5) (West 2002).

The Board notes that the statute regarding accrued benefits 
claims was amended by the Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110-389, § 212, on October 10, 2008.  
Section 212 created a new statute, 38 U.S.C.A. § 5121A, which 
provided that if a claimant died while a claim or appeal for 
any benefit under a law administered by the Secretary was 
pending, a living person who would be eligible to receive 
accrued benefits due to the claimant under § 5121(a) of this 
title may, not later than one year after the date of the 
death of the claimant, request to be substituted as the 
claimant for the purposes of processing the claim to 
completion.  The new statute allows a person who could be 
considered an accrued benefits claimant to substitute for a 
deceased claimant to continue adjudication of the deceased 
claimant's claim.  The provisions of the new statute apply 
with respect to the claim of any claimant who dies on or 
after October 10, 2008.  See Pub. L. No. 110-389, § 212, 122 
Stat. 4145, 4151 (2008); see also Veterans Benefits 
Administration Fast Letter, Overview of Changes Made by 
Public Law 110-389, The Veterans' Benefits Improvement Act 
(Mar. 3, 2009).  The change does not affect cases involving 
deaths prior to that time, such as this case.

Because the death pension benefits at issue were not awarded 
to or issued to the veteran's surviving spouse before her 
death, 38 U.S.C.A. § 5121 is applicable.

Moreover, the Board finds that the appellant has no legal 
entitlement to accrued benefits as the appellant is not an 
eligible payee under 38 U.S.C.A. § 5121(a) (West 2002).  The 
evidence of record shows while the appellant is the child of 
the Veteran and his spouse, she is not a "child" as defined 
in 38 C.F.R. § 3.1000(d)(2) (2009) and 38 C.F.R. § 3.57 
(2009).  There is no evidence that the appellant is a 
dependent child of the Veteran and his spouse under the age 
of 18; or before reaching the age of 18 years, became 
permanently incapable of self-support; or who, after reaching 
the age of 18 years and until completion of education or 
training (but not after reaching the age of 23 years) is 
pursuing a course of instruction at an approved educational 
institution.  See 38 C.F.R. §§ 3.57, 3.1000(d)(2) (2009).  
The evidence of record thus shows that the appellant is not 
an eligible payee under 38 U.S.C.A. § 5121(a) (West 2002) and 
38 C.F.R. § 3.1000(a) (2009).

The Board notes that it is not considering whether the 
appellant is entitled to reimbursement for the expenses of 
the last sickness or burial of her mother, the Veteran's 
spouse, but is only considering whether there is legal 
entitlement to accrued benefits based on the surviving 
spouse's claim for death pension benefits.  

In conclusion, the Board finds that there is no legal basis 
for entitlement to accrued benefits based on the surviving 
spouse's claim for death pension benefits based on the need 
for aid and attendance because the appellant is not an 
eligible payee under 38 U.S.C.A. § 5121(a) (West 2002) and 38 
C.F.R. § 3.1000 (2009).  In a case where the law is 
dispositive of the claim, it should be denied because of lack 
of legal entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Accordingly, the appellant's 
claim must be denied as a matter of law.


ORDER

Payment of accrued benefits based upon a claim for special 
monthly death pension based on the need for regular aid and 
attendance is denied.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


